294 U.S. 716
55 S. Ct. 514
79 L. Ed. 1249
Eric LYDERS, petitioner,v.Inger Marie PETERSEN, Maren Jensen, Johannes  Nielsen, et al.*
No. 460.
Supreme Court of the United States
February 18, 1935

Messrs. James F. Brennan and Harold M. Sawyer, both of San Francisco, Cal., for petitioner.


1
For opinion below, see 33 P.(2d) 1030.


2
Petition for writ of certiorari to the District Court of Appeals, 1st Appellate District, Division 1, State of California, denied.



*
 Rehearing denied 294 U.S. 734, 55 S. Ct. 635, 79 L. Ed.